 

 

 

", * Case 4:12-cr-00100 Document 174 Filed on 08/24/20 in TXSD Page 1 of 6

P United Ststes Courts :
istrict oF 1exa
oer FILED

AUG 24 2020
David J, Bradley, Clerk of Cours

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

UNITED STATES OF AMERICA )

)
VS. ) Case No. H:12-CR-00100 (01)
MALCOLM JAMAL AUSTIN )

DEFENDANT’S AMENDED MOTION FOR COMPASSIONATE RELEASE
UNDER TITLE 18 U.S.C. sec. 3582(c)(1)(A)

TO THE HONORABLE U.S. DISTRICT JUDGE KEITH P. ELLISON:

COMES NOW, MALCOLM JAMAL AUSTIN (“Defendant”), pro se, respectfully files this
Amended Motion for Compassionate Release, pursuant to Title 18 U.S.C. section 3582(c)(1)(A),

and shows good cause as follows:

FACTS

Defendant was sentenced on October 8, 2013 and has been in continued custody at the

federal facility in Beaumont, Texas.
 

 

 

 

» Case 4:12-cr-00100 Document 174 Filed on 08/24/20 in TXSD Page 2 of 6

REASONS FOR MOTION

Defendant moves this Court under the dictates that outline the U.S. Supreme Court’s
decision in Haines vs. Kerner, 404 U.S. 519(1972), “ a pro se petitioner’s motion is held to less

stringent standards than the more formal pleadings drafted by lawyers”.

Defendant further moves the Court for compassionate release from federal custody due to
the ongoing global pandemic (COVID-19) which is widespread in the United States and
continues to affect the prison population, particularly at the Beaumont-low facility where over
five hundred (500) inmates have contracted and tested positive for COVID-19. And although it
is recommended that inmates practice social distance, it is near impossible to accomplish given

the fact that the facility is open dormitories.

Further, the Bureau Of Prisons (BOP) has increased home confinement by over 40% since
March 27, 2020 when the House passed, and President Trump signed into law, the Coronavirus
Aid, Relief, or the “CARES Act”. Among other things, the CARES Act broadens the authority of
the Attorney General and the Director of the BOP, during the COVID-19 crisis, to release
prisoners to home confinement which allows the courts’ to modify the sentences of prisoners
who present “extraordinary and compelling reasons” i.e., long-term, pre-existing medical

conditions that may compromise an inmates’ health due to exposure to COVID-19.
 

» Case 4:12-cr-00100 Document 174 Filed on 08/24/20 in TXSD Page 3 of 6

In the instant case, Defendant states to the Court that he has been diagnosed, and suffers,
among other things, with Gastrointestinal Perforation which is the result of several gunshot

wounds which leaves him vulnerable to a more severe case of COVID-19.

Defendant also has the support of family who are available to assist in Defendant’s transition

back into society to be a more productive citizen to his community.

CONCLUSION

WHEREFORE, premises considered, MALCOLM JAMAL AUSTIN, pro se, asks and prays that
the Court grant this motion and immediately release defendant to home confinement, or any

other relief the Court deems proper and just for the above mentioned reasons.

Respectfully submitted,

sn J. AUSTIN

Reg. # 08865-379
P.O. Box 26020

Beaumont, TX 77720
PRO SE
 

_ «Case 4:12-cr-00100 Document 174 Filed on 08/24/20 in TXSD Page 4 of 6

CERTIFICATE OF SERVICE

|, Malcolm Austin, hereby certify that | mailed a true and correct copy of the foregoing
document by first class prepaid U. S. postage to the U.S. Attorneys’ Office at: 1000 Louisiana St.,

Ste. #2300, Houston, TX. 77002 on:

August 19, 2020

Helcala J Auta

Malcolm Austin
 

Case 4:12-cr-00100 Document 174 Filed on 08/24/20 in TXSD Page 5 of 6

Muleoln Justin

F OT- baw
PLD, Box 260BQ

bewomonl Te 972720)
RE$ VS, v: MMnleolm fustin Case Me, A-l2- GR- O010D 1)

Dera Cleek

/LEBSE Luiol She okigin el RNA ONE Copy Aik
Alug iM Phe phov€ CHUSE we 100 GER,

T pve ple ww tlidecl OA, S. E-

w
foe HhE REPULW  shampea hie C0 fY PL fo

KE tokd 5:
/ fon & yor [HW pon e’E Sok yO" 4

A SAIS PIA

 

AIE

Jn ** sys faw €
Yonlaoln Justin #0 OES - 277
LF CL- ford

eBenumon? TX 55 739
United States Courts

District of Texas
Southern FILEO

aug 24 2020

pavid J, Bradley, Clerk of Cour

Case 4:12-cr-00100 Document 174 Filed on 08/24/20 in TXSD Page 6o

   

wre ee 2 mH gM
F348 3

FF AF
RAR att

% MLET RSS Stes

BREA Ade es

pH: David Benilley lech

D.3, Dista er

Coukt

P.O. Rox 61010

(Tou svon / xX

P7ROS

 
